         Case 4:20-cv-01613-HSG Document 48 Filed 05/12/20 Page 1 of 2



 1   EDWIN K. PRATHER (Cal. Bar No. 190536)
     SYBIL L. RENICK (Cal. Bar No. 213149)
 2   PRATHER LAW OFFICES
     245 Fifth Street, Suite 103
 3   San Francisco, California 94103
     Telephone:     415-881-7774
 4   Email: Edwin@pratherlawoffices.com
     Email: Sybil@pratherlawoffices.com
 5
     Attorneys for Defendants
 6   LONG YING INTERNATIONAL, INC. and
     DAVID M. HO
 7

 8                              UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                    OAKLAND DIVISION
11

12

13   MARIA DE LA LUZ PEREZ BAUTISTA,           )   Case No. 4:20-cv-01613
     LUZ PEREZ BAUTISTA and SALVADORA          )
14   CORREA, on behalf of themselves and all   )
     others similarly situated,                )
15                                             )   [PROPOSED] ORDER GRANTING
                 Plaintiffs,                   )   MOTION TO REMOVE INCORRECTLY
16                                             )   FILED DOCUMENT: DOCKET NO. 34
           v.                                  )
17                                             )
     JUUL LABS, INC. COALITION FOR             )
18   REASONABLE VAPING REGULATION,             )
     LONG YING INTERNATIONAL, INC.,            )
19   DAVID M. HO, and DOES 1-10 inclusive,     )
                                               )
20                                             )
                 Defendants.                   )
21                                             )
                                               )
22

23

24

25

26

27
28


                                         [PROPOSED] ORDER
          Case 4:20-cv-01613-HSG Document 48 Filed 05/12/20 Page 2 of 2




 1          Defendants Long Ying International, Inc. and David M. Ho (“Defendants”) have moved to

 2   remove incorrectly filed Docket No. 35. Having considered the arguments of the parties and the

 3   papers submitted, and finding good cause therefore, the Court hereby grants Defendants’ Motion to

 4   Remove Incorrectly Filed Document: Docket No. 35.

 5          Docket No. 35 shall be removed from the publicly available docket.

 6          IT IS SO ORDERED.

 7
                 5/12/2020
     Dated: _____________________, 2020                 _____________________________________
 8                                                      THE HON. HAYWOOD S. GILLIAM, JR.
 9                                                      UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17
                                                                                 
18

19

20

21

22

23

24

25

26

27
28
                                                   2
                                              [PROPOSED] ORDER
